COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00397-CV


IN RE CCPA ENTERPRISES, INC.                                          RELATORS
AND RICKEY CONRADT

                                       ----------

                             ORIGINAL PROCEEDING
                         TRIAL COURT NO. 348-237051-09

                                       ----------

                           MEMORANDUM OPINION1

                                       ----------

      The court has considered relators’ petition for writ of mandamus, relators’

motion for temporary relief, and real party in interest’s responses to the petition

and to the motion. We are of the opinion that all relief should be denied.

Accordingly, we lift our November 13, 2017 stay of the trial court’s October 12,

2017 “Order to Distribute Interpled Funds,” and we deny relators’ petition for writ

of mandamus.

                                                    PER CURIAM

PANEL: KERR, J.; SUDDERTH, C.J.; and GABRIEL, J.

DELIVERED: December 4, 2017

      1
          See Tex. R. App. P. 47.4, 52.8(d).